Citation Nr: 1708269	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1974 to September 1974.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in Wichita, Kansas.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In August 2012, the Board denied the issue of entitlement to service connection for migraine headaches, and the Veteran subsequently appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and VA jointly agreed to remand the issue for further development by way of an April 2013 joint motion for remand.  In November 2013 and June 2016, the issue was remanded for further development.


FINDING OF FACT

The preponderance of the most probative evidence is against a finding that the Veteran has a current headache disorder related to service.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that this issue was most recently remanded in June 2016 in part to afford the Veteran another opportunity to provide authorization to obtain treatment records from the period prior to his military service.  In August 2016, the Veteran submitted a VA Form 21-4142 to obtain records from Sedgwick County Detention Center from February to June 1975.  While VA found that this authorization was inadequate because it failed to include the Veteran's inmate number, the Board notes that these records have already been obtained and associated with the record.  The Board therefore finds that no further attempts to obtain these records are necessary, and VA has fully complied with its duty to assist the Veteran.

The Veteran contends that he has a headache disorder that first began in service and that has continued since service.  He has primarily asserted that his headaches began after being kicked in the head while playing basketball or that the symptoms began in service due to the stress of military life and being yelled at by superiors.  The Veteran has also stated, at times, that he had headaches that preexisted service and that they are exacerbated by stress. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records shows that he complained of headaches twice in May 1974.  One of the records in May 1974 shows that he also had a cold.  Another record reveals that he was diagnosed with a viral upper respiratory infection.  In that record, the Veteran reported having headaches over the frontal sinuses.  On his August 1974 report of medical history, the Veteran denied having frequent or severe headaches.  The Board observes that there is no indication that the Veteran had a chronic headache disorder at entry to service.  

According to post-service medical records, the Veteran complained of headaches in February 1975 and March 1975.  One record in March 1975 shows that he was diagnosed with tension headaches.  In another March 1975 record, it was noted that he reported chronic severe headaches and a long history of same.  He reported having headaches as a child when he was being punished or under stress of any form.  He was diagnosed with somatic headaches due to tension and environment.  In May 1975, the Veteran reported having no headaches.  The Veteran had several complaints of a headache in June 1975, including one following a fall in which he sustained a cut in the area of his left eyebrow.  He continued to complain of headaches in July 1975.  A record dated in June 1980 again showed a complaint of light headaches.  A headache questionnaire dated in August 1994 reveals that the Veteran believed that eye strain might be causing his headaches.  

In more recent treatment records, the Veteran's records show intermittent complaints of headaches which had been occurring "for years" or for the past "40 years."  In March 2005, the Veteran reported that he had hit his head while playing volleyball; he had had headaches on and off ever since.  He continued to regularly report a history of headaches or migraines from around that time until the present.  The Board observes that none of these records contain any medical opinion relating to the Veteran's reported headaches to his military service.

A VA medical opinion was obtained in October 2010.  The examiner noted that the Veteran had vague complaints of headaches in service and a few complaints in 1975-76, immediately following service while he was incarcerated and following a head injury in the jail when he fell and suffered a one-inch laceration to the left eyebrow in June 1975.  Due to the lack of continued treatment and lack of formal evaluation, it was the examiner's opinion that the headaches in service and the few after service could be related; however, there were no formal evaluations to determine etiology and therefore, they would be considered nonspecific headaches and not necessarily migraines.  Therefore, it was the opinion of that examiner that the Veteran's headaches were less likely as not related to those in service.  

The Veteran was afforded a VA examination in August 2011 with the examiner who provided the October 2010 opinion.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  It was noted that neurological examination was completely normal.  The examiner reported that the opinion was the same as mentioned in October 2010.  The examiner noted that the Veteran had some vague complaints of headaches in service and in 1975 and 1976.  He had been incarcerated and during that time, he fell and hit his head in June 1975.  At the present time, the examination was completely unremarkable.  The Veteran was diagnosed with subjective headache.

The Veteran next attended a VA examination in July 2014 with a nurse practitioner who reviewed the claims file and examined the Veteran in person.  The Veteran reported that he started having headaches in March 1974 after he was kicked in the head playing basketball, causing a nose bleed.  He reported that in February 1975, his headaches were behind the right eye, but that since then, the headaches were more frequent and occurred in the occipital skull area.  The examiner discussed the Veteran's in-service treatment for headaches in conjunction with an upper respiratory infection and his headaches in 1975 when he was first incarcerated.  The examiner noted that the Veteran's records showed a long history of chronic headaches, especially when the Veteran was being punished or under stress.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service, because the evidence did not establish a headache condition while on active service or in 1975.  He wrote that "[o]ccasional and periods of headaches are normal symptoms experienced by likely all human beings" and that they were "not in themsevlevs a chronic disability."  He wrote that the Veteran's complaints in service or while incarcerated after service were not indicative of a chronic headache condition, and that it was only during the last 2 years that the Veteran had been treated for a headache condition on a day to day basis.  He wrote that the Veteran had episodic headaches related to stress prior to service and after service, and that these were symptoms of stress and would not be deemed a headache disability or condition.

In September 2016, an addendum opinion was obtained from the examiner who performed the July 2014 VA examination.  He wrote that the Veteran's headache symptoms in service were secondary to other conditions of an acute and resolvable nature-a cold/upper respiratory infection and a minor head contusion-and that this did not constitute a chronic headache condition, nor could it be interpreted as aggravation of a prior headache condition.  He wrote that the Veteran's headaches in childhood were due to situational stress and also did not constitute a chronic condition.  The examiner discussed the Veteran's lay statements regarding his headaches in service, including having headaches from being yelled at for being absent without leave.  He wrote that these statements did not "medically constitute a headache condition while in service," because symptoms of headache alone did not show the start of a continued disability, and that the Veteran's headaches in times of stress or due to conflicts while incarcerated also did not show a chronic disability, as "[i]ntermittent headaches are of normal human symptomatology not constituting a chronic disability."  He discussed the 2010 VA opinion, pointing out the examiner found only that headaches in service being related to later headaches were found to be "within the realm of possibilities," but ultimately that examiner concluded that the headaches were not a chronic disability.  He wrote that the medical evidence indicated that the Veteran's current headaches were secondary to obstructive sleep apnea with risk factors of morbid obesity and age.  He also wrote that headaches due to minor contusions such as being hit in the nose were not medically noted to have sequelae or chronic headaches.  He summed up his opinion stating that the Veteran's symptoms prior to and during service did not constitute a headache condition, and that only many years later did the Veteran develop chronic symptoms due to sleep apnea, and they were not secondary to anything that occurred in or were aggravated by service.

Based on a review of the evidence, the Board concludes that service connection for a headache disorder is not warranted.  While the Veteran complained of headaches in service and post-service, the evidence fails to show that he has a chronic headache disability that is related to his military service.  

Initially, the Board finds that the Veteran was in sound condition at entrance to service.  As noted above, in addition to arguing that his headaches began in service, the Veteran has also reported that they may have preexisted service and were aggravated by service.  In this regard, the Board observes that when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, clear and unmistakable evidence showing a chronic headache disability at entrance to service has not been shown.  This is supported by the September 2016 addendum opinion, in which the examiner stated that the Veteran's assertions of having headaches during periods of stress prior to service did not constitute a chronic headache disorder.  Therefore, the Board finds that the Veteran was in sound condition when he entered service.  

In this case, the Board acknowledges that the Veteran complained of headaches twice in May 1974; however, such records show that the Veteran had a cold and a viral upper respiratory infection.  Those records do not indicate that the Veteran had a chronic headache disability.  In finding that a chronic headache disability did not exist in service, the Board finds it particularly important that in his August 1974 report of medical history, the Veteran affirmatively denied having frequent or severe headaches.  The Board acknowledges that the Veteran has asserted that he did not report headaches at the time of his discharge from service because he felt that the examiner was threatening him not to report anything.  However, the Board does not find the Veteran's assertion that he was threatened by the examiner credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

There is nothing in the contemporaneous service records to suggest that the Veteran was threatened by any examiner or that circumstances were such as to cause the Veteran to feel threatened and unable to accurately report his medical history.  In fact, he reported a history of another problem-gonorrhea, which apparently he had had before service.  There was also a reference to left knee pain that he apparently reported.  There is also nothing to indicate that the examiner who performed the Veteran's exit examination did not conduct the examination in a professional and appropriate manner.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  In this case, the Board finds the service records to be more reliable than the Veteran's unsupported assertion of events now over almost four decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Thus, based on only two complaints of headaches in service, in light of the Veteran having diagnoses of a cold and viral upper respiratory infection at the time of the headache complaints, and because the Veteran affirmatively denied having headaches in his discharge report of medical history, the Board concludes that there is no medical evidence that a chronic migraine or other headache disability began in service.  This conclusion is supported by the VA examiners' opinions, and is uncontradicted by any other competent and probative medical opinion evidence.

Here, although the Veteran's post-service records show complaints of headaches, the competent medical evidence of record fails to show that any chronic headache disability is related to his military service.  In reaching this conclusion, the Board also acknowledges the Veteran having several complaints of headaches from 1975 to 1976.  These complaints, alone, however, did not establish that the Veteran had a chronic headache condition which had its onset during service, nor are headaches considered to be a chronic condition for which service connection can be granted due to manifestation to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309 (2016).

The most probative medical evidence of record is the July 2014 VA examination report and its September 2016 addendum opinion.  The examiner performed an in-person examination and reviewed the entire claims file, including a lengthy discussion of the Veteran's medical history and assertions.  The examiner provided a thorough explanation for his findings, and the Board finds this rationale to be more than adequate.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The examiner found that the Veteran did not have the onset of a chronic headache disorder in service or in the years immediately after service, but that instead his complaints of headaches during that time were related to situational stress and acute, resolvable medical conditions, such as an upper respiratory infection or a minor head contusion.  He explained that such intermittent headaches were normal symptoms experienced by all human beings, and such symptoms did not indicate that the Veteran had developed a chronic headache disorder which then continued to the present.  He explained that the Veteran's more recent and more frequent headache complaints were more likely related to his sleep apnea.  This examiner's opinion is uncontradicted by any other medical opinions of record, and it is supported by the October 2010 VA opinion which also concluded that the Veteran's headaches were less likely as not related to those in service.  

The Board acknowledges the Veteran's contentions of a continuity of symptomatology since service.  The Board also acknowledges that the Veteran's post-service treatment records show various complaints of headaches.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, the most probative medical opinion evidence of record indicates that the Veteran's intermittent headaches are not indicative of a chronic condition and are not related to his military service.  To the extent that the Veteran believes his headaches to be related to his military service, the Board is unable to assign any probative weight to this opinion.  The Veteran is a layperson not shown to possess appropriate medical training and expertise, and he is not competent to render an opinion on the etiology of his headaches, as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his headaches are related to service is not a competent opinion and is not afforded significant probative weight.  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  

In sum, there is no medical evidence that relates the Veteran's current headache complaints to his in-service headache complaints or to any other event or injury in service.  In other words, in the current appeal, the Veteran has simply contended that he has had headaches since service.  Such contentions alone do not support a grant of service connection for headaches based on a continuity of symptomatology.  No medical professional has provided any opinion indicating that any current headaches are related to the Veteran's in-service headache complaints or continued complaints since service.  For the reasons set forth above, the evidence fails to show that the Veteran has a chronic disorder traceable to military service.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a headache disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


